DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/21 has been entered.
Response to Amendment
This action is in response to the amendment filed 04/28/21. In the amendment claims 1 and 9 have been amended, claims 1-6 and 8-12 are pending for examination. Applicant’s amendments to the claims have overcome every objections and 103 rejections previously set forth in the final office action mailed 03/03/21.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devereux et al., US20120259203, herein “Devereux”.
Re. claim 1, Devereux discloses a medical device 100, comprising: 
an access sheath 110 (Fig. 1); 
a dilator 108 disposed within a lumen of the access sheath 110 (Fig. 1-2); and 
a force gauge 100 disposed about a proximal portion of the access sheath 110 (Fig. 1-2), the force gauge 100 comprising: 
a grip 122 slidably disposed about the access sheath 110; (the grip 122 slidably disposed about the access sheath via the cap 106, Fig. 1, claim 1)
a spring 104 disposed within a lumen of the grip 122 (Fig. 2); 
a cap 106 reversibly attached to the access sheath 110 and distal to the spring 104 (Fig. 2), wherein: 
at least a portion of the cap 106 extends into the lumen of the grip 122 (Fig. 1, cap 106 extends into the lumen of the grip 122); and 
a plurality of indicators 116/114 on an outer surface of the grip 122 (Fig. 2) correlate correlating the relative positions of the grip 122 and the cap 106 to a restoring force of the spring 104 ([0025] and [0030], the sheath 110 is biased in a distal direction due to the spring 104, but by moving the pin 106 within the indicator 116/114 at each position, it will retract or advance the sheath 110 (restoring or advancing the force of the spring).
Re. claim 2, Devereux further discloses wherein a proximal end of the grip includes a spring abutment surface configured to contact a proximal end of the spring within the lumen of the grip (the internal proximal end of the grip 122 which houses the spring 104, wherein the inner surface of the proximal end of the grip 122 is in contact with the spring 104 when the device is fully set up as shown in Fig. 1, or Capture 1), and wherein a proximal end of the cap 106 includes a spring abutment surface configured to contact a distal end of the spring 104 within the lumen of the grip 122 (the proximal end of the cap 106 has an inner surface (see annotation in Capture 1) that is in contact with the distal end of the spring 104 when the device 100 is fully set up as shown in Fig. 1). 

    PNG
    media_image1.png
    377
    844
    media_image1.png
    Greyscale

Re. claim 3, Devereux further discloses wherein the grip 122 is configured to move relative to the cap 106 to change a height of the spring 104 within the lumen of the grip 122 ([0020] and [0025], the sheath 110 is biased distally meaning that the spring 104 is in a first height in order to bias the sheath 110. When the cap 106 moves backward, the 106a pin moves backward, the spring 104 is in a second height in order to retract the sheath 110).
Re. claim 5, Devereux further discloses wherein an initial height of the spring 104 within the lumen of the grip 122 is less than a free length of the spring (the initial height of the spring is being considered the height of the spring in the biased state, wwhich is less than the free length of the spring when the spring isn’t under any force (unbiased)).
Re. claim 6, Devereux further discloses wherein the access sheath 110 includes a surface feature (the surface of the access sheath where it engages with the mating feature 120, see Capture 2) configured to engage a corresponding mating feature 120 of the cap 106 (See Capture 2). 

    PNG
    media_image2.png
    371
    640
    media_image2.png
    Greyscale

Re. claim 9, Devereux discloses a medical device, comprising: 
an access sheath 110 (Fig. 1); 
a dilator 108 disposed within a lumen of the access sheath 110 (Fig. 1-2); and 
a force gauge 100 disposed about a proximal portion of the access sheath 110 (Fig. 1-2), the force gauge comprising: 
a grip 122 slidably disposed about the access sheath 110 (Fig. 1); 
a spring 104 disposed within a lumen of the grip 122 (Fig. 2); 
a cap 106 rotatably attached to the access sheath 110 ([0021]) and distal to the spring 104 (Fig. 2), wherein at least a portion of the cap extends into the lumen of the grip 122 (Fig. 1, cap 106 extends into the lumen of the grip 122); and 
a plurality of indicators 116/114 on an outer surface of the grip 122 (Fig. 2) correlating the relative positions of the grip 122 and the cap 106 to a restoring force of the spring 104 ([0025] and [0030], the sheath 110 is biased in a distal direction due to the spring 104, but by moving the pin 106 within the indicator 116/114 at each position, it will retract or advance the sheath 110 (restoring or advancing the force of the spring) based on the position of the pin within the indicator).
Re. claim 10, Devereux further discloses wherein a proximal end of the grip includes a spring abutment surface configured to contact a proximal end of the spring within the lumen of the grip (the internal proximal end of the grip 122 which houses the spring 104, wherein the inner surface of the proximal end of the grip 122 is in contact with the spring when the device is fully set up as shown in Fig. 1), and a proximal end of the cap 106 includes a spring abutment surface configured to contact a distal end of the spring 104 within the lumen of the grip 122 (the proximal end of the cap 106 has an inner surface (see annotation in Capture 1 above) that is in contact with the distal end of the spring 104 when the device 100 is fully set up as shown in Fig. 1). 
Re. claim 11, Devereux further discloses wherein the grip 122 is configured to move relative to the cap 106 to change a height of the spring 104 within the lumen of the grip 122 ([0020] and [0025], the sheath 110 is biased distally meaning that the spring 104 is in a first height in order to bias the sheath 110. When the cap 106 moves backward, the 106a pin moves backward, the spring 104 is in a second height in order to retract the sheath 110).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Devereux in view of Chu et al., (US20150327878), herein “Chu”.
Re. claims 4 and 12, Devereux is silent about wherein an initial height of the spring within the lumen of the grip is equal to a free length of the spring. 
However, Chu teaches a similar device (Fig. 13) having an access sheath 1104, a dilator 1106, a force gauge 1110/1102, a grip 1102, and a spring 1116, a cap 1110 wherein the spring 1116 has a spring constant and an initial height of the spring is equal to the free length x1 of the spring 1116. The spring constant and the free length of the spring x1 contributes to calculating a force F that the spring exerts on the device ([0148]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of Devereux’s device to include the spring constant and the spring free length of Chu’s device in order to calculate the force F that the spring exerts on the device.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Devereux in view of Ravi et al., (US20090030427), herein “Razvi”.
Re. claim 8, Ravi is silent about wherein the mating feature includes a thread and the surface feature includes a threaded groove to receive the thread.
However, Razvi teaches a similar device (Fig. 2a) having an inner cannula 14 and an extraction cannula 15 having mating threaded portions 143, 153 in order to be screwed together to connect and secure each other ([0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surfaces of the access sheath and the cap in Devereux’s device to include the features 143 and 153 of Razvi’s device in order to securely fix the access sheath to the cap in order to connect and secure the sheath to the cap effectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/U.N.V./
Examiner
Art Unit 3771


/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771